 In the MatterOf GENERAL CHEMICAL COMPANYandUNITED GAS,COKE AND CHEMICAL WORKERS OF AMERICA, CIOCase No. 1.¢-R-1285.-Decided January 28, 1946Mr. D. T. Martin,of Owensville, Mo., andMr. Israel Treiman,ofSt. Louis, Mo., for the Company.Messrs. Joseph AppelbaumandElmer LaValle,of St. Louis, Mo.,for' the Union.Miss Ruth E. Blie field,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Gas, Coke and ChemicalWorkers of America, CIO, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of General Chemical Company, Owensville, Mis-souri, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeHelen F. Humphrey, Trial Examiner.The hearing was held at St.Louis, Missouri, on October 18, 1945.The Company and the Unionappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul,ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS, OF FACT1.THE, BUSINESS,OF THE COMPANYGeneral Chemical Company is engaged, at Owensville, Missouri,in the manufacture, sale, and distribution of calcined clay.AtOwensville, Missouri, the Company has a plant and office, and a min-ing operation which is located approximately 15 miles from the plant65 N L. R. B, No. 102.595 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDand office.We are concerned herein with all operations at Owens-Ville,Missouri, which are collectively referred to as the Missouri ClayFields.More than 25 percent of the materials annually used by theCompany is shipped to its Missouri Clay Fields from points outsidethe State of Missouri.The Company annually mines -and manufac-tures calcined clay valued in excess of $100,000 of which more than50 percent is shipped to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act, and we so find.IT.THE ORGANIZATION INVOLVEDUnited Gas, Coke and Chemical Workers of America, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of the parties,that all production and maintenance employees at the Company'sMissouri Clay Fields, Owensville, Missouri, excluding office and clericalemployees, laboratory, technical, and professional employees, foremen,the piaster mechanic, and all other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REFRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-1The Field Examiner reported that, of the 34 employees in the unit petitioned for, theUnion submitted 27 authorization cards, all of which checked with the names of personsappearing on the Company's pay roll of September 3, 1945.1 GENERAL CHEMICAL COMPANY597ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTIONOF ELECTIONIcy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rulesand Regulations-Series 3, asamended, it is herebyDIRECTEDthat, as part of the investigationto ascertainrepresenta-tives forthe purposes of collective bargaining with General ChemicalCompany, Owensville, Missouri, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by United Gas,Coke and Chemical Workers of America, CIO, for the purposes ofcollective bargaining.